


110 HR 5841 IH: To provide regulatory relief and improve productivity for

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5841
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. Moore of Kansas
			 (for himself and Mr. Roskam)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide regulatory relief and improve productivity for
		  insured depository institutions, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Bank and Thrift Regulatory Relief Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—National bank provisions
					Sec. 101. National bank directors.
					Sec. 102. Business organization flexibility for national
				banks.
					Title II—Savings association provisions
					Sec. 201. Restatement of authority for Federal savings
				associations to invest in small business investment companies.
					Sec. 202. Removal of limitation on investments in auto
				loans.
					Sec. 203. Repeal of qualified thrift lender requirement with
				respect to out-of-state branches.
					Sec. 204. Small business and other commercial
				loans.
					Sec. 205. Increase in limits on commercial real estate
				loans.
					Sec. 206. Business organization flexibility for Federal savings
				associations.
					Sec. 207. Savings association credit card banks.
					Title III—Notice provisions
					Sec. 301. Exception to annual privacy notice requirement under
				the Gramm-Leach-Bliley Act.
					Title IV—Business checking
					Sec. 401. Short title.
					Sec. 402. Interest-bearing transaction accounts authorized for
				all businesses.
					Sec. 403. Interest-bearing transaction accounts
				authorized.
					Sec. 404. Rules of construction.
					Sec. 405. Consumer banking costs assessment.
				
			INational bank
			 provisions
			101.National bank
			 directors
				(a)In
			 GeneralSection 5146 of the Revised Statutes of the United States
			 (12 U.S.C. 72) is amended—
					(1)by striking
			 Sec.
			 5146. Every director must during and inserting the following:
						
							5146.Requirements
				for bank directors
								(a)Residency
				RequirementsEvery director of a national bank shall,
				during
								;
					(2)by striking “total
			 number of directors. Every director must own in his or her own right” and
			 inserting “total number of directors.
						
							(b)Investment
				Requirement
								(1)In
				generalEvery director of a national bank shall own, in his or
				her own right,
								;
				and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)Exception for
				subordinated debt in certain casesIn lieu of the requirements of
				paragraph (1) relating to the ownership of capital stock in the national bank,
				the Comptroller of the Currency may, by regulation or order, permit an
				individual to serve as a director of a national bank that has elected, or
				notifies the Comptroller of the bank’s intention to elect, to operate as a S
				corporation pursuant to section 1362(a) of the Internal Revenue Code of 1986,
				if that individual holds debt of at least $1,000 issued by the national bank
				that is subordinated to the interests of depositors and other general creditors
				of the national
				bank.
							.
					(b)Clerical
			 AmendmentThe table of sections for chapter one of title LXII of
			 the Revised Statutes of the United States (12 U.S.C. 21 et seq.) is amended by
			 striking the item relating to section 5146 and inserting the following new
			 item:
					
						
							5146. Requirements for bank
				directors
						
						.
				102.Business
			 organization flexibility for national banks
				(a)In
			 GeneralChapter one of title LXII of the Revised Statutes of the
			 United States (12 U.S.C. 21 et seq.) is amended by inserting after section
			 5136B the following new section:
					
						5136C.Alternative
				business organization
							(a)In
				GeneralThe Comptroller of the Currency may prescribe
				regulations—
								(1)to permit a
				national bank to be organized other than as a body corporate; and
								(2)to provide
				requirements for the organizational characteristics of a national bank
				organized and operating other than as a body corporate, consistent with the
				safety and soundness of the national bank.
								(b)Equal
				TreatmentExcept as provided in regulations prescribed under
				subsection (a), a national bank that is operating other than as a body
				corporate shall have the same rights and privileges and shall be subject to the
				same duties, restrictions, penalties, liabilities, conditions, and limitations
				as a national bank that is organized as a body
				corporate.
							.
				(b)Technical and
			 Conforming AmendmentSection 5136 of the Revised Statutes of the
			 United States (12 U.S.C. 24) is amended, in the matter preceding the paragraph
			 designated as the First, by inserting or other form of
			 business organization provided under regulations prescribed by the Comptroller
			 of the Currency under section 5136C after a body
			 corporate.
				(c)Clerical
			 AmendmentThe table of sections for chapter one of title LXII of
			 the Revised Statutes of the United States (12 U.S.C. 21 et seq.) is amended by
			 inserting after the item relating to section 5136B the following new
			 item:
					
						
							5136C. Alternative business
				organization.
						
						.
				IISavings
			 association provisions
			201.Restatement of
			 authority for Federal savings associations to invest in small business
			 investment companiesSubparagraph (D) of section 5(c)(4) of the
			 Home Owners’ Loan Act (12 U.S.C.
			 1464(c)(4)) is amended to read as follows:
				
					(D)Small business
				investment companiesAny Federal savings association may invest
				in 1 or more small business investment companies, or in any entity established
				to invest solely in small business investment companies formed under the
				Small Business Investment Act of
				1958, except that the total amount of investments under this
				subparagraph may not at any time exceed the amount equal to 5 percent of
				capital and surplus of the savings
				association.
					.
			202.Removal of
			 limitation on investments in auto loans
				(a)In
			 GeneralSection 5(c)(1) of the Home Owners’ Loan Act (12 U.S.C. 1464(c)(1)) is
			 amended by adding at the end the following new subparagraph:
					
						(V)Auto
				loansLoans and leases for motor vehicles acquired for personal,
				family, or household
				purposes.
						.
				(b)Technical and
			 Conforming Amendment Relating to Qualified Thrift
			 InvestmentsSection 10(m)(4)(C)(ii) of the
			 Home Owners’ Loan Act (12 U.S.C.
			 1467a(m)(4)(C)(ii)) is amended by adding at the end the following new
			 subclause:
					
						(VIII)Loans and leases
				for motor vehicles acquired for personal, family, or household
				purposes.
						.
				203.Repeal of qualified
			 thrift lender requirement with respect to out-of-state branchesSection 5(r)(1) of the
			 Home Owners’ Loan Act (12 U.S.C.
			 1464(r)(1)) is amended by striking the last sentence.
			204.Small business
			 and other commercial loans
				(a)Elimination of
			 lending limit on small business loansSection 5(c)(1) of the
			 Home Owners’ Loan Act (12 U.S.C.
			 1464(c)(1)) is amended by inserting after subparagraph (V) (as added by section
			 202(a) of this title) the following new subparagraph:
					
						(W)Small business
				loansSmall business loans, as defined in regulations which the
				Director shall
				prescribe.
						.
				(b)Increase in
			 lending limit on other business loansSection 5(c)(2)(A) of the
			 Home Owners’ Loan Act (12 U.S.C.
			 1464(c)(2)(A)) is amended by striking , and amounts in excess of 10
			 percent and all that follows through by the
			 Director.
				205.Increase in limits
			 on commercial real estate loansSection 5(c)(2)(B)(i) of the
			 Home Owners’ Loan Act (12 U.S.C.
			 1464(c)(2)(B)(i)) is amended by striking 400 percent and
			 inserting 500 percent.
			206.Business
			 organization flexibility for Federal savings associations
				(a)In
			 GeneralSection 5 of the Home
			 Owners’ Loan Act (12 U.S.C. 1464) is amended by adding at the end
			 the following new subsection:
					
						(y)Alternative
				business organization
							(1)In
				generalThe Director may prescribe regulations that—
								(A)permit a Federal
				savings association to be organized other than as a corporation; and
								(B)provide
				requirements for the organizational characteristics of a Federal savings
				association organized and operating other than as a corporation, consistent
				with the safety and soundness of the Federal savings association.
								(2)Equal
				treatmentExcept as otherwise provided in regulations prescribed
				under subsection (1), a Federal savings association that is operating other
				than as a corporation shall have the same rights and privileges and shall be
				subject to the same duties, restrictions, penalties, liabilities, conditions,
				and limitations as a Federal savings association that is organized as a
				corporation.
							.
				(b)Technical and
			 Conforming Amendments
					(1)Section 5(a)(1) of
			 the Home Owners’ Loan Act (12 U.S.C.
			 1464(a)(1)) is amended by striking organization, incorporation,
			 and inserting organization (as a corporation or other form of business
			 organization provided under regulations prescribed by the Director under
			 subsection (x)),.
					(2)The last sentence
			 of section 5(i)(1) of the Home Owners’ Loan
			 Act (12 U.S.C. 1464(i)(1)) is amended by striking
			 incorporated and inserting organized.
					(3)Section 5(o)(1) of
			 the Home Owners’ Loan Act (12 U.S.C.
			 1464(a)(1)) is amended by striking organization, incorporation,
			 and inserting organization (as a corporation or other form of business
			 organization provided under regulations prescribed by the Director under
			 subsection (x)),.
					207.Savings association
			 credit card banksSection
			 10(a)(1)(A) of the Home Owners’ Loan
			 Act (12 U.S.C. 1467a(a)(1)(A)) is amended by inserting and
			 such term does not include an institution described in section 2(c)(2)(F) of
			 the Bank Holding Company Act of 1956
			 for purposes of subsections (a)(1)(E), (c)(3)(B)(i), (c)(9)(C)(i), and
			 (e)(3) before the period at the end.
			IIINotice
			 provisions
			301.Exception to
			 annual privacy notice requirement under the Gramm-Leach-Bliley
			 ActSection 503 of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding the following new
			 subsections:
				
					(c)Exception to
				Annual Notice RequirementA financial institution that—
						(1)provides nonpublic
				personal information only in accordance with the provisions of subsection
				(b)(2) or (e) of section 502 or regulations prescribed under section
				504(b);
						(2)does not share
				information with affiliates under section 603(d)(2)(A)(iii) of the
				Fair Credit Reporting Act; and
						(3)has not changed
				its policies and practices with regard to disclosing nonpublic personal
				information from the policies and practices that were disclosed in the most
				recent disclosure sent to consumers in accordance with this subsection,
						shall not
				be required to provide an annual disclosure under this subsection until such
				time as the financial institution fails to comply with any criteria described
				in paragraph (1), (2), or (3).(d)Exception to
				Notice RequirementA financial institution shall not be required
				to provide any disclosure under this section if—
						(1)the financial
				institution is licensed by a State and is subject to existing regulation of
				consumer confidentiality that prohibits disclosure of nonpublic personal
				information without knowing and expressed consent of the consumer in the form
				of laws, rules, or regulation of professional conduct or ethics promulgated
				either by the court of highest appellate authority or by the principal
				legislative body or regulatory agency or body of any State of the United
				States, the District of Columbia, any territory of the United States, Puerto
				Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the
				Virgin Islands, or the Northern Mariana Islands; or
						(2)the financial
				institution is licensed by a State and becomes subject to future regulation of
				consumer confidentiality that prohibits disclosure of nonpublic personal
				information without knowing and expressed consent of the consumer in the form
				of laws, rules, or regulation of professional conduct or ethics promulgated
				either by the court of highest appellate authority or by the principal
				legislative body or regulatory agency or body of any State of the United
				States, the District of Columbia, any territory of the United States, Puerto
				Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the
				Virgin Islands, or the Northern Mariana
				Islands.
						.
			IVBusiness
			 checking
			401.Short
			 titleThis title may be cited
			 as the Business Checking Fairness Act of 2008 .
			402.Interest-bearing
			 transaction accounts authorized for all businessesSection
			 2 of Public Law 93–100 (12 U.S.C. 1832) is amended—
				(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
				(2)by inserting after
			 subsection (a) the following:
					
						(b)Notwithstanding
				any other provision of law, any depository institution may permit the owner of
				any deposit or account which is a deposit or account on which interest or
				dividends are paid and is not a deposit or account described in subsection
				(a)(2) to make up to 24 transfers per month (or such greater number as the
				Board of Governors of the Federal Reserve System may determine by rule or
				order), for any purpose, to another account of the owner in the same
				institution. An account offered pursuant to this subsection shall be considered
				a transaction account for purposes of section 19 of the
				Federal Reserve Act unless the Board
				of Governors of the Federal Reserve System determines
				otherwise.
						.
				403.Interest-bearing
			 transaction accounts authorized
				(a)Repeal of
			 prohibition on payment of interest on demand deposits
					(1)Federal Reserve ActSection 19(i)
			 of the Federal Reserve Act (12 U.S.C.
			 371a) is amended to read as follows:
						
							(i)[Repealed]
							.
					(2)Home Owners’
			 Loan ActThe first sentence of section 5(b)(1)(B) of the
			 Home Owners’ Loan Act (12 U.S.C.
			 1464(b)(1)(B)) is amended by striking savings association may
			 not— and all that follows through (ii) permit any and
			 inserting savings association may not permit any.
					(3)Federal Deposit Insurance
			 ActSection 18(g) of the
			 Federal Deposit Insurance Act (12
			 U.S.C. 1828(g)) is amended to read as follows:
						
							(g)[Repealed]
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect at
			 the end of the 2-year period beginning on the date of the enactment of this
			 Act.
				404.Rules of
			 constructionIn the case of an
			 escrow account maintained at a depository institution for the purpose of
			 completing the settlement of a real estate transaction—
				(1)the absorption, by the depository
			 institution, of expenses incidental to providing a normal banking service with
			 respect to such escrow account;
				(2)the forbearance,
			 by the depository institution, from charging a fee for providing any such
			 banking function; and
				(3)any benefit which may accrue to the holder
			 or the beneficiary of such escrow account as a result of an action of the
			 depository institution described in subparagraph (1) or (2) or similar in
			 nature to such action, including any benefits which have been so determined by
			 the appropriate Federal regulator,
				shall not be
			 treated as the payment or receipt of interest for purposes of this title and
			 any provision of Public Law 93–100, the Federal Reserve Act, the Home Owners'
			 Loan Act, or the Federal Deposit Insurance Act relating to the payment of
			 interest on accounts or deposits at depository institutions. No provision of
			 this title shall be construed so as to require a depository institution that
			 maintains an escrow account in connection with a real estate transaction to pay
			 interest on such escrow account or to prohibit such institution from paying
			 interest on such escrow account. No provision of this title shall be construed
			 as preempting the provisions of law of any State dealing with the payment of
			 interest on escrow accounts maintained in connection with real estate
			 transactions.405.Consumer
			 banking costs assessment
				(a)In
			 generalThe Federal Reserve
			 Act (12 U.S.C. 221 et seq.) is amended—
					(1)by redesignating sections 30 and 31 as
			 sections 31 and 32, respectively; and
					(2)by inserting after section 29 the following
			 new section:
						
							30.Survey of bank
				fees and services
								(a)Biennial survey
				requiredThe Board of
				Governors of the Federal Reserve System shall obtain biennially a sample, which
				is representative by type and size of the institution (including small
				institutions) and geographic location, of the following retail banking services
				and products provided by insured depository institutions and insured credit
				unions (along with related fees and minimum balances):
									(1)Checking and other
				transaction accounts.
									(2)Negotiable order
				of withdrawal and savings accounts.
									(3)Automated teller
				machine transactions.
									(4)Other electronic
				transactions.
									(b)Minimum survey
				requirementThe biennial
				survey described in subsection (a) shall meet the following minimum
				requirements:
									(1)Checking and
				other transaction accountsData on checking and transaction
				accounts shall include, at a minimum, the following:
										(A)Monthly and annual
				fees and minimum balances to avoid such fees.
										(B)Minimum opening
				balances.
										(C)Check processing
				fees.
										(D)Check printing
				fees.
										(E)Balance inquiry
				fees.
										(F)Fees imposed for
				using a teller or other institution employee.
										(G)Stop payment order
				fees.
										(H)Nonsufficient fund
				fees.
										(I)Overdraft fees.
										(J)Fees imposed in
				connection with bounced-check protection and overdraft protection programs.
										(K)Deposit items
				returned fees.
										(L)Availability of
				no-cost or low-cost accounts for consumers who maintain low balances.
										(2)Negotiable order
				of withdrawal accounts and savings accountsData on negotiable
				order of withdrawal accounts and savings accounts shall include, at a minimum,
				the following:
										(A)Monthly and annual
				fees and minimum balances to avoid such fees.
										(B)Minimum opening
				balances.
										(C)Rate at which
				interest is paid to consumers.
										(D)Check processing
				fees for negotiable order of withdrawal accounts.
										(E)Fees imposed for
				using a teller or other institution employee.
										(F)Availability of
				no-cost or low-cost accounts for consumers who maintain low balances.
										(3)Automated teller
				transactionsData on automated teller machine transactions shall
				include, at a minimum, the following:
										(A)Monthly and annual
				fees.
										(B)Card fees.
										(C)Fees charged to
				customers for withdrawals, deposits, and balance inquiries through
				institution-owned machines.
										(D)Fees charged to
				customers for withdrawals, deposits, and balance inquiries through machines
				owned by others.
										(E)Fees charged to
				noncustomers for withdrawals, deposits, and balance inquiries through
				institution-owned machines.
										(F)Point-of-sale
				transaction fees.
										(4)Other electronic
				transactionsData on other electronic transactions shall include,
				at a minimum, the following:
										(A)Wire transfer
				fees.
										(B)Fees related to
				payments made over the Internet or through other electronic means.
										(5)Other fees and
				chargesData on any other fees and charges that the Board of
				Governors of the Federal Reserve System determines to be appropriate to meet
				the purposes of this section.
									(6)Federal reserve
				board authorityThe Board of Governors of the Federal Reserve
				System may cease the collection of information with regard to any particular
				fee or charge specified in this subsection if the Board makes a determination
				that, on the basis of changing practices in the financial services industry,
				the collection of such information is no longer necessary to accomplish the
				purposes of this section.
									(c)Biennial report
				to congress required
									(1)PreparationThe
				Board of Governors of the Federal Reserve System shall prepare a report of the
				results of each survey conducted pursuant to subsections (a) and (b) of this
				section and section 136(b)(1) of the Consumer Credit Protection Act.
									(2)Contents of the
				reportIn addition to the data required to be collected pursuant
				to subsections (a) and (b), each report prepared pursuant to paragraph (1)
				shall include a description of any discernible trend, in the Nation as a whole,
				in a representative sample of the 50 States (selected with due regard for
				regional differences), and in each consolidated metropolitan statistical area
				(as defined by the Director of the Office of Management and Budget), in the
				cost and availability of the retail banking services, including those described
				in subsections (a) and (b) (including related fees and minimum balances), that
				delineates differences between institutions on the basis of the type of
				institution and the size of the institution, between large and small
				institutions of the same type, and any engagement of the institution in
				multistate activity.
									(3)Submission to
				the congressThe Board of
				Governors of the Federal Reserve System shall submit an biennial report to the
				Congress not later than June 1, 2009, and before the end of each 2-year period
				beginning after such date.
									(d)DefinitionsFor
				purposes of this section, the term insured depository
				institution has the meaning given such term in section 3 of the Federal
				Deposit Insurance Act, and the term insured credit union has the
				meaning given such term in section 101 of the Federal Credit Union
				Act.
								.
					(b)Conforming
			 amendment
					(1)In
			 generalParagraph (1) of section 136(b) of the Truth in Lending
			 Act (15 U.S.C. 1646(b)(1)) is amended to read as follows:
						
							(1)Collection
				requiredThe Board shall
				collect, on a semiannual basis, from a broad sample of financial institutions
				which offer credit card services, credit card price and availability
				information including—
								(A)the information
				required to be disclosed under section 127(c);
								(B)the average total
				amount of finance charges paid by consumers; and
								(C)the following
				credit card rates and fees:
									(i)Application fees.
									(ii)Annual percentage
				rates for cash advances and balance transfers.
									(iii)Maximum annual
				percentage rate that may be charged when an account is in default.
									(iv)Fees for the use
				of convenience checks.
									(v)Fees for balance
				transfers.
									(vi)Fees for foreign
				currency
				conversions.
									.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on January 1, 2009.
					(c)Repeal of other
			 report provisionsSection 1002 of Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 and section 108 of the Riegle-Neal
			 Interstate Banking and Branching Efficiency Act of 1994 are hereby
			 repealed.
				
